DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ RCE submission filed on May 12, 2022 has been entered.
 
Status of the Claims
Receipt and entry of Applicants' reply filed on May 12, 2022 is acknowledged.  Claim 1 is amended.  Thus, Claims 1-3 and 5-10 are pending and are further examined on the merits in the U.S. National stage application. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2014/0271311 (Schepp et al.; published on September 18, 2014) (SCHEPP).  
	In reference to Claim 1, SCHEPP discloses		
		A pump assembly (internal gear pump 1, title, Abstract, ¶ 0014, line 1, Figs. 1 and 2), comprising 
			- one housing (bore in hydraulic block 40 + end plate 31, in combination, ¶ 0030, line 1 and ¶ 0031, line 1) having at least one base (40, Fig. 1) and one cover element (31), which can be connected together in order to constitute a pressure chamber (pump space 7 is a pressure space 10, ¶ 0015, lines 1 and 2 and last four lines, Fig. 2); 
			- two gear wheels (gearwheels 2, 3, ¶ 0015, line 1), which respectively have a toothing on an outer circumferential surface (outer toothing on gearwheel 2 and outer toothing on gearwheel 3, Fig. 2) and mesh with one another via the toothing (¶ 0014, lines 1-10) in order to transfer a fluid (hydraulic brake fluid in a hydraulic vehicle brake system, ¶ 0002); wherein the gear wheels (2, 3) are arranged in an axial direction between the base (40) and the cover element (31) in the pressure chamber (axial direction is along pump shaft 5 as shown in Fig. 1);
			- a drive shaft (pump shaft 5, ¶ 0014, lines 9 and 10), which extends into the housing (40 + 31, in combination) in the axial direction through an opening in the cover element (31, Fig. 1); 
			- a first bearing bush (bearing bush 34, ¶ 0024, last three lines) mounted only in the base (40, and 34 is only disposed in the base 40) and in which a first gear wheel (3) of the two gear wheels (2, 3) is arranged on the first bearing bush (34); and 
			- a formfitting connection (includes congruent triple square profiles 6 of the pump shaft 5 and reciprocal congruent square profiles on the gearwheel 3, ¶ 0014, lines 11-15, Figs. 1 and 2) in a circumferential direction formed between and directly connecting an inner circumferential surface of the first gear wheel (3) to an outer circumferential surface of the drive shaft (5); 
			wherein the first gear wheel (3) is capable of being driven as an input gear wheel (¶ 0014, lines 9-11) by the drive shaft (5) and wherein the first gear wheel (3) is embodied as a ring gear (5 has the shape of ring when viewed in Fig. 2).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US7309218 (Lewis et al.; issued on December 18, 2007) (LEWIS) and which is further evidenced by SCHEPP.  
	In refernce to Claim 1, LEWIS discloses
		A pump assembly (gear pump, title, Abstract, Figs. 1-5), comprising 
			- one housing (incudes pump casing 11 + blocks 23, 24, col. 5, line 32-41) having at least one base (at left portion 11 in Fig. 1 and which includes block 24) and one cover element (the housing structure at the end of the lead line of reference numeral 11 at a middle portion of Fig. 1), which can be connected together in order to constitute a pressure chamber (space that includes where gears 20 and 21 are disposed, Figs. 1 and 2); 
			- two gear wheels (first pumping wheel 20, second pumping wheel 21, col. 7, line 6 and col. 7, line 25 and 26), which respectively have a toothing on an outer circumferential surface and mesh with one another via the toothing in order to transfer a fluid (Abstract, lines 1-3, Figs. 1-3); wherein the gear wheels (20, 21) are arranged in an axial direction between the base and the cover element in the pressure chamber (Figs. 1-3); 
			- a drive shaft (drive shaft 27, col. 6, line 7, Figs. 1-3), which extends into the housing (within 11) in the axial direction through an opening in the cover element (structure at the end of the lead line of reference numeral 11, Fig. 1); 
			- a first bearing bush (bushing 28, col. 8, line 48) mounted only in the base (28 is only mounted in the base of 11 and not somewhere else in the gear pump) and in which a first gear wheel (20) of the two gear wheels (20, 21) is arranged on the first bearing bush (28); and 
			- a formfitting connection (hexagonal shape/points of the rotationally engaging surfaces 27A and 20A as shown in Fig. 3, col. 8, lines 40-42) in a circumferential direction formed between and directly connecting an inner circumferential surface (a connection of the points of 20A has circular form about 20) of the first gear wheel (20) to an outer circumferential surface (a connection of the points of 27A has circular form about 27) of the drive shaft (27); 
			wherein the first gear wheel (20) is capable of being driven as an input gear wheel by the drive shaft (27) and wherein the first gear wheel (20) is embodied as a ring gear (20 is in the shape of a ring, Fig. 3).  
	The specification describes the formfitting connection to be “an inner toothing of the first gear wheel and an outer toothing of the drive shaft” (Figs. 5 and 6 of the specification).  While LEWIS discloses the limitations as described above, SCHEPP discloses a differing formfitting connection (includes congruent triple square profiles 6 on the outer circumferential surface of the pump shaft 5 and reciprocal congruent square profiles on the inner circumferential surface of gearwheel 3, ¶ 0014, lines 11-15 of SCHEPP, Figs. 1 and 2 of SCHEPP).  A person of ordinary skill in the art (PHOSITA) would understand that each of these different formfitting connections are effective for shaft engagement with the first gear wheel to ensure rotation of the first gear wheel during pump operation.  

Claims 1-2, 5, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2003/0180160 (Bodzak et al.; issued on September 25, 2003) (BODZAK).  
In reference to Claim 1, BODZAK discloses: 
	A pump assembly (title, Abstract, Figs. 1-4), comprising
		-     one housing (housing part 10 + cap part 12, in combination, ¶ 0010, lines 7 and 8, Figs. 2 and 3) having at least one base (10) and one cover element (12), which can be connected together (10 and 12 are connected together via fasteners shown in the upper and lower portions of Fig. 2) in order to constitute a pressure chamber (pump chamber 14, ¶ 0010, line 8);
		-     two gear wheels (meshing gear wheels 16, 17, ¶ 0010, line 9), which respectively have a toothing on an outer circumferential surface and mesh with one another (¶ 0013, lines 5-9) via the toothing in order to transfer a fluid (“pumping medium”, ¶ 0002, lines 5-7); wherein the gearwheels (16, 17) are arranged in an axial direction (¶ 0010, last four lines) between the base (10) and the cover element (12) in the pressure chamber (14); and
		-     a drive shaft (drive shaft 30, ¶ 0011, lines 1 and 2), which extends into the housing (10 + 12, in combination) in the axial direction through an opening (opening in 12 that receives 30) in the cover element (12);
		-    a first bearing bush (bearing journal 24, ¶ 0010, line 12, Figs. 1 and 3) mounted only in the base (10, Fig. 3) and in which a first gear wheel (16) of the two gear wheels (16, 17) is arranged on the first bearing bush (24); and 
		-   a formfitting connection (coupling member 40, ¶ 0012, line 2) in a circumferential direction (¶ 0012, lines 2-4) formed between and directly connecting an inner circumferential surface (Inner Surface A, Examiner’s ANNOTATED Fig. 2 of BODZAK) of the first gear wheel (16) to an outer circumferential surface (Outer Surface B, Examiner’s ANNOTATED Fig. 2 of BODZAK) of the drive shaft (30, Abstract, lines 9-13 and ¶ 0012, lines 1-10; coupling element 40 is a solid structure that provides a direct connection without any interruption of the outer circumferential surface of the drive shaft 30 to the inner circumferential surface of the gear 16);
		wherein the first gear wheel (16) is capable of being driven as an input gear wheel by the drive shaft (30, ¶ 0013, lines 1-3) and wherein at least the first gear wheel (16) is embodied as a ring gear (each gear 16, 17 is in the shape of a ring to be broadly interpreted as a ring gear, Figs. 1 and 2); and wherein the first gear wheel (16) is embodied as a ring gear (gear wheel 16 defines a bore such that gear wheel 16 is shaped like a ring).

    PNG
    media_image1.png
    719
    583
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 2 of BODZAK
	
	In reference to Claim 2, BODZAK further discloses that the drive shaft (30, Fig. 2) is arranged in a radial direction (up and down direction in Fig. 2 relative to longitudinal axis 31 of drive shaft 30, Fig. 2) with a free clearance (at opening 42) with respect to the first gear wheel (16) and the first bearing bush (24).  
	In reference to Claim 5, BODZAK also discloses that the drive shaft (30, Fig. 3) and the first bearing bush (24, an edge of 24 crossed by the lead line of reference numeral 30, Fig. 1) constitute an abutment against displacement in the axial directions (keeps 24 and 30 from being displaced relative to each other after initial assembly of BODZAK’s gear pump).  
	In reference to Claim 7, BODZAK further discloses that the first bearing bush (24, Figs. 1 and 3) is connected in an integrally bonded manner to and formed integrally with the base (10, “The bearing journals 24, 26 are embodied integrally with the housing part 10 and extend approximately parallel to each other.”, ¶ 0010, lines 12-14).  
	In reference to Claim 10, BODZAK also discloses that a second gear wheel (bearing journal 18, ¶ 0010, line 12, Figs. 2 and 3) of the two gear wheels (16, 17) is embodied as a ring gear (gear wheel 18 is a wheel with an internal bore (¶ 0010, line 16, Fig. 2) and so is shaped like a ring, and as such, is broadly interpreted by the Examiner as a kind of ring gear), wherein the second gear wheel (18) is arranged on a second bearing bush (26), wherein the second bearing bush (26) is mounted in the base (10).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over BODZAK in view of US2018/0045197 (Henry et al.; published on February 15, 2018) (HENRY).  
	In reference to Claim 3, BODZAK teaches a drive shaft, however, BODZAK does not teach that the drive shaft is arranged mounted exclusively outside the housing with respect to a force acting in a radial direction.  HENRY teaches a gear pump (high temperature gear pump 502, Abstract and ¶ 0048, Fig. 5) that includes a drive shaft (shaft 505, ¶ 0048) arranged mounted exclusively outside the housing (of high temperature gear pump 502, ¶ 0048) and mounted at least via vertically supported bearing mount 510, ¶ 0048) with respect to a force acting in a radial direction (a person of ordinary skill in the art (PHOSITA) would understand that a force within the gear pump from the build-up of fluid pressure/torque generated from motor 516 can be generated/act in a radial direction during operation of the gear pump 502, and as such, is considered by the Examiner to be an inherent feature of HENRY’s gear pump’s operation, ¶s 0049-0050).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a drive shaft mounted exclusively outside the housing with respect to a force acting in a radial direction as taught by HENRY and incorporate such a feature into BODZAK’s gear pump for at least the benefit of having a robust pump construction that allows the shaft to be easily connected with a drive source so that the system pumps fluids especially high temperature fluids as expressly described by HENRY (Abstract).   

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over BODZAK in view of DE8315301(U1) (Robert Bosch GMBH; published on October 31, 1984) (ROBERT BOSCH) (The citations related to ROBERT BOSCH below are taken from the English Translation provided with the disclosure on the information disclosure statement (IDS) filed on March 27, 2020).
	In reference to Claim 6, BODZAK teaches the first bearing bush (24, Figs. 1 and 3) is connected to the base via fit (an integral fit with the base).  BODZAK does not explicitly call out the first bearing bush is connected to the base via a press fit.  The limitations of Claim 6, however, constitute a product-by process claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP 2113, I). The patentability of a product in an apparatus claim does not depend on its method of production.  If the product in the product-by-process claim (i.e., first bearing bush) is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  As previously described above, BODZAK teaches the product (i.e., the first bearing bush) and the first bearing bush has connection with the base as described above.  
	While BODZAK teaches a first bearing bush connected to a base, BODZAK does not explicitly teach that the connection is via a press fit.  ROBERT BOSCH teaches a gear pump (p. 1, first full paragraph) where the first bearing bush (bearing bush 23) is connected to the base (12, single figure of DE8315309U1) via a press fit (23 can be fitted/pressed/inserted into the position shown in the single figure of DE8315309U1, top of p. 2, line 2).  
	It would be obvious to the PHOSITA to have the first bearing bush connected to the base via a press fit as taught by ROBERT BOSCH and incorporate such a feature into BODZAK’s gear pump for at least the benefit of ensuring a smooth initial construction of the parts of the gear pump at initial assembly so that the pump operates to displace fluid as expressly described by ROBERT BOSCH (p. 1, first full paragraph, last two lines).    
	Still additionally, the Examiner notes that DE8315309U1 (listed on the IDS dated March 7, 2020) teaches a bushing (bearing bush 23) having a press fit connection arrangement with the base (12, single figure of DE8315309U1).     

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over BODZAK in view of US2016/0348675 (Ishii et al.; published on December 1, 2016) (ISHII).
	In reference to Claim 8, BODZAK teaches that at least the base and the cover element are embodied at least partially as parts as described above, however, BODZAK does not explicitly call out that the base and cover element parts are at least partially sintered parts.  ISHII teaches an internal gear pump including a metallic pump cover (6, ¶ 0048, lines 1-3) and base (mating surfaces of pump casing 5 are sintered surfaces, ¶ 0048, lines 5-9 and last 5 lines).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize base/cover element parts that are at least partially sintered as taught by ISHII and incorporate this kind of part formation for the base/cover elements of BODZAK’s gear pump for the benefit of constructing a robust gear pump at a low manufacturing cost and a high safety factor as expressly described by ISHII (Abstract, lines 1-3).   
	In reference to Claim 9, BODZAK teaches that at least the base and the first bearing bush that extends therefrom is embodied as a part of the pump assembly/gear pump as described above, however, BODZAK does not explicitly call out that the base/first bearing bush is embodied as a sintered part.  ISHII teaches an internal gear pump including a pump cover (6, ¶ 0048, lines 1-3) and a base (mating surfaces of pump casing 5 are sintered surfaces, ¶ 0048, lines 5-9 and last 5 lines). 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the base that is sintered part as taught by ISHII and incorporate this kind of material formation to form the base and the first bearing bush that extends from the base in BODZAK’s gear pump for the benefit of constructing a robust gear pump at a low manufacturing cost and a high safety factor as expressly described by ISHII (Abstract, lines 1-3).   
	Additionally, also in reference to Claims 8 and 9, BODZAK and ISHII teach that the cover element, the body, and the first bearing bush are sintered parts.  Sintering is generally understood by the PHOSITA to be a manufacturing process regarding metal parts, and as such, Claims 8 and 9 respectively constitute product-by-process claims.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP 2113, I). The patentability of a product in an apparatus claim does not depend on its method of production.  If the product in the product-by-process claim (i.e., cover element, base, and first bearing bush) is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  


Response to Arguments 
Applicants have asserted that the amendments made to independent Claim 1 are not disclosed by BODZAK (pp. 4 and 5 of Applicants’ reply).  The Examiner respectfully disagrees with Applicants’ assertion.  The Examiner interprets BODZAK to still teach the amended limitations as follows.
		
	-   a formfitting connection (coupling member 40, ¶ 0012, line 2) in a circumferential direction (¶ 0012, lines 2-4) formed between and directly connecting an inner circumferential surface (Inner Surface A, Examiner’s ANNOTATED Fig. 2 of BODZAK) of the first gear wheel (16) to an outer circumferential surface (Outer Surface B, Examiner’s ANNOTATED Fig. 2 of BODZAK) of the drive shaft (30, Abstract, lines 9-13 and ¶ 0012, lines 1-10; coupling element 40 is a solid structure that provides a direct connection without any interruption of the outer circumferential surface of the drive shaft 30 to the inner circumferential surface of the gear 16);

Thus, a prima facie case of anticipation is fulfilled for amended Claim 1 such that the rejection of amended Claim 1 under 35 U.S.C. 102 based on BODZAK is maintained and is fully described above.
	Upon further consideration and search of the amended Claim 1, amended Claim 1 also reads on the prior art evidence of SCHEPP (US2014/0271311) and the prior art evidence of LEWIS (US7309218) and these respective interpretations of SCHEPP’s internal gear pump and LEWIS’ gear pump to reject Claim 1 are each fully described and cited above.  


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday June 13, 2022
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746